Citation Nr: 0931530	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pain and stiffness 
in joints with swelling and cramps (claimed as a lower left 
extremity condition).

3.  Entitlement to service connection for arthralgia of 
lumbosacral area, claimed secondary to a lower left extremity 
condition.

4.  Entitlement to a permanent and total rating for non-
service connected pension purposes.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 through March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In December 2007, the Veteran, sitting at the RO, testified 
at a Travel Board hearing before the undersigned.  A 
transcript of this hearing is associated with the claims 
file.

The issues were remanded in February 2008 for further 
development.

The issues of the entitlement to service connection for pain 
and stiffness in joints with swelling and cramps involving 
the left lower extremity; arthralgia of lumbsacral area, 
claimed secondary to a lower left extremity condition; and 
entitlement to a permanent and total rating for non-service 
connected pension purposes are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.




FINDING OF FACT

The Veteran has a diagnosis of PTSD; however, he did not 
engage in combat with the enemy, and there is no credible 
evidence corroborating his alleged stressors in service to 
support the diagnosis.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim in 
the January 2004 rating decision, he was provided notice of 
the VCAA in May and June of 2003.  An additional VCAA letter 
was sent in February 2008.  The VCAA letters indicated the 
types of information and evidence necessary to substantiate 
the claim, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  The Veteran also received 
notice in February 2008, pertaining to the downstream 
disability rating and effective date elements of his claim 
with subsequent re-adjudication in a July 2009 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
As explained in more detail below, VA attempted to provide 
assistance to the Veteran by mailing him a PTSD questionnaire 
in May 2003 and again in February 2008.  The purpose of these 
questionnaires was to elicit detailed information from the 
Veteran about his in-service stressors so that those 
stressors could be subsequently verified.  Although the 
Veteran answered the first questionnaire, he did not provide 
enough detail.  The RO stated in the January 2005 statement 
of the case that the Veteran did not provide sufficient 
detail to verify his alleged in-service stressors.  The 
February 2008 Board remand provided the Veteran another 
opportunity to submit more detailed information and told the 
Veteran that he need to submit approximate dates, locations, 
and names, ect.  A second questionnaire was sent to him in 
February 2008; and he failed to sufficiently answer the 
questionnaire (i.e., detailed description of the incident; 
and the approximate date within a 3 month time-frame).  The 
Board concludes that, in light of the Veteran's failure to 
fully cooperate with the verification process, all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Any further attempts to 
assist the Veteran in developing his claim would result in 
needless delay and are thus unwarranted.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, a VA examination and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

II.  Service Connection for PTSD

According to 38 C.F.R. § 3.304(f), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition 
in accordance with § 4.125(a) (i.e., DSM-IV), (2) a link, 
established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.
	
With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the Veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 1154 requires that the Veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to Veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in- 
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The evidence in the claims file indicates that the Veteran 
has been diagnosed with PTSD.  (See September 2003 VA 
examination).

Despite this PTSD diagnosis, it still must be determined 
whether there is sufficient evidence to confirm the 
occurrence of stressful events that the Veteran alleges to 
have witnessed while he was in service, before service 
connection can be established.  The Veteran's DD Form 214 
confirms that he served in Vietnam, but it does not show that 
he was awarded any medals indicative of combat.  The Board 
notes that the Veteran does not contend combat participation.  
The Veteran's military occupational specialty (MOS) in 
service was a supply and material clerk.  As there is no 
objective evidence showing his participation in combat, the 
law requires that his claimed stressors be independently 
corroborated by evidence other than his lay testimony or the 
diagnosis of PTSD.

The Veteran has reported having numerous in-service 
stressors, including being subjected to rocket attacks and 
photographs of dead bodies, as indicated by the July 2003 
service stressor letter.  He further stated that he arrived 
in Vietnam at Tan Sun Nhut Air Base on August 23, 1968 and 
that on August 30, 1968 he viewed pictures of bodies.  He 
also stated that he was assigned to the 377th Combat Support 
Group Supply Squadron and gave various last names of his 
commander, captain, and sergeants.  However, he did not 
specify the approximate location in Vietnam or dates where 
the rocket attacks occurred.  Although the Veteran stated 
that he viewed pictures on dead bodies on August 30, 1968; 
that is an alleged stressor that is not verifiable as 
military records would not contain that information (unlike 
rocket attacks).

As the Court has indicated, corroboration of every detail of 
a claimed stressor, including the Veteran's personal 
participation, is not required; rather, a Veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  Here, the Veteran 
has not provided independent evidence of the stressful events 
that he contends to have witnessed while he was in service 
nor has he provided sufficient details of these claimed 
stressors, which, in turn, would enable VA to corroborate 
them.

The VA attempted to provide assistance to the Veteran by 
mailing him a PTSD questionnaire in May 2003 and again in 
February 2008.  The purpose of these questionnaires was to 
elicit detailed information from the Veteran about his in-
service stressors so that those stressors could be 
subsequently verified.  Although the Veteran answered the 
first questionnaire, he did not provide enough detail.  The 
RO stated in the January 2005 statement of the case that the 
Veteran did not provide sufficient detail to verify his 
alleged in-service stressors.  The February 2008 Board remand 
provided the Veteran another opportunity to submit more 
detailed information and told the Veteran that he need to 
submit approximate dates, locations, and names, ect.  A 
second questionnaire was sent to him February 2008; and he 
failed to sufficiently answer the questionnaire (i.e., 
detailed description of the incident; and the approximate 
date within a 3 month-time frame).  The February 2008 letter 
stated in bold font:  

Please complete, sign, date, and return to this 
office the enclosed VA PTSD Stressor Questionnaire 
detailing your stressors (dates, places, 
description of events, names and other identifying 
information concerning any other individuals 
involved in these events).  

The letter also stated, in part, "more specific information 
regarding your reported stressful events during service in 
Vietnam is needed.  This includes supporting details such as 
the specific locations, names of any individuals involved, 
and time frames during which the claimed incidents occurred 
(preferably within no more than a 60-day time period for each 
claimed incident)."

VA has done its utmost to develop the evidence with respect 
to the Veteran's claim. Any failure to develop this claim 
rests with him personally.  Wood, supra.  It is his 
responsibility to cooperate with VA, but he has not.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Because of the general nature of the claimed stressors, and 
because of the lack of more specific details, such as dates 
within a 3 month time-period, it is impossible to obtain 
verification of the Veteran's purported stressors.  If the 
Veteran had responded to the RO's requests to provide more 
specificity about his alleged stressors, then it would be 
appropriate as well as feasible to submit his account of 
these stressors to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.  However, because 
the Veteran failed to comply with the RO's requests for 
information, any further attempts to verify his stressors 
would be futile and are therefore unwarranted.  Therefore, 
the Board finds that the Veteran's alleged stressors remain 
unverified.  Consequently, VA is prohibited from accepting a 
diagnosis of PTSD based on the Veteran's service.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt provision does not apply, and service 
connection is not warranted for PTSD.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

Service connection for PTSD is denied.


REMAND

Pursuant to the February 2008 Board Remand, the RO was to 
obtain the CT scan and an MRI results.  An MRI and CT scan 
were conducted in November 2007.  The Veteran received 
treatment from the VA in December 2007 and November 2007 in 
connection with his lower extremity pain, as indicated in the 
December 2007 hearing transcript on page 11.  Given that 
these records are potentially relevant to the issues of the 
entitlement to service connection for pain and stiffness in 
joints with swelling and cramps involving the left lower 
extremity; arthralgia of lumbsacral area, claimed secondary 
to a lower left extremity condition, the Board is of the 
opinion that efforts to obtain those records are required.  
The failure to comply with the Board's remand directive in 
this matter constitutes a violation of the Veteran's due 
process rights, which requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran also seeks entitlement to non-service connection 
pension.  As the claims for service connection could affect 
his claim for non-service connected pension, the Board finds 
that the claims are inextricably intertwined and a Board 
decision at this time would be premature.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are 'inextricably 
intertwined' when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).

The Board regrets the delay associated with this REMAND, 
especially considering that this matter was the subject of a 
previous remand; however, the Board believes that it is 
necessary to ensure the Veteran is afforded due process and 
adequate consideration with regard to his claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
relevant treatment records have been 
secured (i.e., from November 2007 to 
present).  In particular, the RO's 
attention is directed to the fact that 
the Veteran received a CT scan and an MRI 
from the VA in late 2007 and the results 
are not in the record.  The test results 
may be helpful in determining the 
etiology of the lower left extremity 
condition.

2.  Thereafter, the RO should 
readjudicate the Veteran's claims.  If 
the benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


